         Case 1:20-mj-05479-JGD Document 17 Filed 01/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                  CRIMINAL No. 20-mj-5479-JGD
       v.

 PEPO HERD EL, a.k.a.
 PEPO WAMCHAWI HERD

        Defendant


                            ASSENTED-TO MOTION AND
                 PROPOSED ORDER TO UNSEAL FOR LIMITED PURPOSES

       The United States of America, hereby submits this assented-to motion seeking

authorization to provide sealed matters to Dr. Julia Reade, who will be conducting a mental

health evaluation of the defendant pursuant to the Court’s December 15, 2020 order that the

defendant be evaluated pursuant to 18 U.S.C. § 4247.

       Dr. Reade has requested this material and has indicated that it will assist her evaluation of

the defendant.

                                             Respectfully submitted,

                                             ANDREW E. LELLING
                                             United States Attorney



                                      By:    /s/ Ben Tolkoff
                                             BENJAMIN TOLKOFF
                                             Assistant United States Attorney
                                             617/748-3183
           Case 1:20-mj-05479-JGD Document 17 Filed 01/04/21 Page 2 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                    CRIMINAL No. 20-mj-5479-JGD
         v.

 PEPO HERD EL, a.k.a.
 PEPO WAMCHAWI HERD

          Defendant


                 PROPOSED ORDER TO UNSEAL FOR LIMITED PURPOSES

         For the reasons stated, the government’s assented-to motion is hereby granted. The

parties may provide previously sealed material to Dr. Julia Reade to assist her in the mental

health evaluation of the defendant. Dr. Reade and her staff may use this material in the course of

her examination and evaluation of the defendant but may not use it for any other purpose and

may not disseminate this material to any other member of the public absent further order of this

Court.


         SO ORDERED.




Date:                                        By: ________________________
                                             HONORABLE JUDITH G. DEIN
                                             United States Magistrate Judge




                                                2
